

115 HR 6259 IH: Make Education Local Act of 2018
U.S. House of Representatives
2018-06-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6259IN THE HOUSE OF REPRESENTATIVESJune 28, 2018Mrs. Lesko (for herself, Mr. Gosar, Mr. Biggs, Ms. McSally, and Mr. Schweikert) introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo allow a State to submit a State management decision to the Secretary of Education to combine
			 certain funds to improve the academic achievement of students.
	
		1.Short title; purpose; definitions
 (a)Short titleThis Act may be cited as the Make Education Local Act of 2018. (b)PurposeThe purposes of this Act are as follows:
 (1)To give States and local communities added flexibility and control to determine how to improve academic achievement and implement education policy.
 (2)To reduce the administrative costs and compliance burden of Federal education programs in order to focus Federal resources on improving academic achievement.
 (3)To ensure that States and communities are accountable to the public and to parents for advancing the academic achievement of all students, especially disadvantaged children.
				(c)Definitions
 (1)In generalExcept as otherwise provided, the terms used in this Act have the meanings given the terms in section 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801 et seq.).
 (2)Other termsIn this Act: (A)AccountabilityThe term accountability means that public schools are answerable to parents and other taxpayers for the use of public funds and shall report student academic progress to parents and taxpayers regularly.
 (B)StateThe term State has the meaning given such term in section 1122(e) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6332(e)).
 (C)State management decisionThe term State management decision means a decision by a State, as determined by State Authorizing Officials or by referendum, to assume full management responsibility for the expenditure of Federal funds for certain eligible programs for the purpose of advancing, on a more comprehensive and effective basis, the educational policy of such State.
 (D)State authorizing officialsThe term State Authorizing Officials means the State officials who shall authorize the submission of a State management decision, and any amendments thereto, on behalf of the State. Such officials shall include not less than 2 of the following:
 (i)The governor of the State. (ii)The highest elected education official of the State, if any.
 (iii)The legislature of the State. (E)State designated officerThe term State Designated Officer means the person designated by the State Authorizing Officials to submit to the Secretary, on behalf of the State, a State management decision, and any amendments thereto, and to function as the point-of-contact for the State for the Secretary and others relating to any responsibilities arising under this Act.
					2.State management decision
 (a)In generalEach State is authorized to submit to the Secretary a State management decision permitting the State to receive Federal funds on a consolidated basis to manage the expenditure of such funds to advance the educational policy of the State.
			(b)Programs eligible for consolidation and permissible use of funds
 (1)ScopeA State may choose to include within the scope of the State management decision of the State any program for which Congress makes funds available to the State if the program is for a purpose described in the Elementary and Education Secondary Act of 1965 (20 U.S.C. 6301). A State may not include any program funded pursuant to the Individuals with Disabilities Education Act (20 U.S.C. 1400 et seq.).
 (2)Uses of fundsFunds made available to a State pursuant to a State management decision under this Act shall be used for any educational purpose permitted by State law of the State submitting a State management decision.
 (3)Removal of fiscal and accounting barriersEach State educational agency that operates under a State management decision under this Act may modify or eliminate State fiscal and accounting barriers that prevent local educational agencies and schools from easily consolidating funds from other eligible Federal, State, and local sources in order to improve educational opportunities and reduce unnecessary fiscal and accounting requirements.
 (c)Contents of decisionEach State management decision shall contain— (1)a list of eligible programs that are subject to the State management decision;
 (2)an assurance that the submission of the State management decision has been authorized by the State Authorizing Officials, specifying the identity of the State Designated Officer;
 (3)the duration of the State management decision; (4)an assurance that the State will use fiscal control and fund accounting procedures;
 (5)an assurance that the State will meet the requirements of applicable Federal civil rights laws in carrying out the State management decision and in consolidating and using the funds under the State management decision;
 (6)an assurance that in implementing the State management decision the State will seek to advance educational opportunities for the disadvantaged;
 (7)a description of the plan for maintaining direct accountability to parents and other citizens of the State;
 (8)an assurance that in implementing the State management decision, the State will seek to use Federal funds to supplement, rather than supplant, State education funding; and
 (9)a description of how the State will address persistently failing public schools. (d)Minimum durationThe duration of the State management decision shall—
 (1)be greater than or equal to 5 years; and (2)be less than or equal to 10 years.
				(e)Review, implementation, and recognition by the Secretary
 (1)In generalThe Secretary shall review the State management decision received from the State Designated Officer not more than 60 days after the date of receipt of such decision, and shall approve, with respect to permitting the State to receive the funds described in subsection (a), such State management decision unless the State management decision fails to meet the requirements under subsection (c).
 (2)Recognition by operation of lawIf the Secretary fails to take action within the time specified in paragraph (1), the State management decision, as submitted, shall be deemed to be approved.
				(f)Amendment to State management decision
 (1)In generalThe State Authorizing Officials may direct the State Designated Officer to submit amendments to a State management decision that is in effect. Such amendments shall be submitted to the Secretary and considered by the Secretary in accordance with subsection (e).
 (2)Amendments authorizedA State management decision that is in effect may be amended to— (A)expand the scope of such State management decision to encompass additional eligible programs;
 (B)reduce the scope of such State management decision by excluding coverage of a Federal program included in the original State management decision;
 (C)modify the duration of such State management decision; or (D)achieve such other modifications as the State Authorizing Officials deem appropriate.
 (3)Effective dateThe amendment shall specify an effective date. Such effective date shall provide adequate time to assure full compliance with Federal program requirements relating to an eligible program that has been removed from the coverage of the State management decision by the proposed amendment.
 (4)Treatment of program funds withdrawn from State management decisionBeginning on the effective date of an amendment executed under paragraph (2)(B), each program requirement of each program removed from the State management decision shall apply to the State's use of funds made available under the program.
				3.Transparency for results of public education
 (a)In generalEach State operating under a State management decision under this Act shall inform parents and the general public regarding the student achievement assessment system, demonstrating student progress relative to the State's determination of student proficiency, as described in paragraph (2), for the purpose of public accountability to parents and taxpayers.
			(b)Accountability system
 (1)In generalThe State shall determine and establish an accountability system to ensure accountability under this Act.
 (2)Academic achievementAny accountability system established by a State pursuant paragraph (1) shall— (A)be focused on the academic achievement of students; and
 (B)include a system, as determined by the State, of evaluating the academic achievement and progress of students.
 (c)Report on student progressNot later than 1 year after the effective date of the State management decision, and annually thereafter, a State shall, in a format acceptable to such State, disseminate widely to parents and the general public a report that describes student progress. The report shall include—
 (1)student performance data disaggregated by various student groups, as determined by the State; (2)a description of other high-quality school options available to parents in the State; and
 (3)a description of how the State has used Federal funds to improve academic achievement, reduce achievement disparities between various student groups, and improve educational opportunities.
				4.Administrative expenses
 (a)In generalExcept as provided in subsection (b), the amount that a State with a State management decision may expend for administrative expenses shall be limited to 1 percent of the aggregate amount of Federal funds made available to the State through the eligible programs included within the scope of such State management decision.
 (b)States not consolidating funds under part A of title IIf the State management decision does not include within its scope part A of title I of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311 et seq.), the amount spent by the State on administrative expenses shall be limited to 3 percent of the aggregate amount of Federal funds made available to the State pursuant to such State management decision.
 5.Equitable participation of private schoolsEach State consolidating and using funds pursuant to a State management decision under this Act shall provide for the participation of private school children and teachers in the activities assisted under the State management decision in the same manner as participation is provided to private school children and teachers under section 9501 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7881).
		